Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 1 of 8

- A
Ao 91 (sz. 11/11) ciiminai complaint 18 139 (AUS Labar)

UNITED STATES DISTRICT CoURT

for the

Eastem District of Pennsylvania

 

 

 

United States of America )
v. )
) Case No.
MchAEL scHAMAcH, ) 18' lel@$ "V'
a/i</a "Mikhail" §
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of see attached affidavit in the county of Philade|phia in the
Eastern District of Pennsylvania , the defendant(s) violated:
Code Section O]Yense Descriptz'on
18 U.S.C_ 2251(a) and (e) Attempted Manufacture of Chi|d Pornography
18 U.S.C_ 2422(b) Enticement of a Minor to Engage in |||icit Sexual Activity
See Attachment A.

This criminal complaint is based on these facts:

See attached Aft`idavit

EI Continued on the attached Sheet.

 

k 4
L7 Wbomplainant’s signature

Daniel Johns, Special Agent, FB|
Printed name and title

Swom to before me and signed in my presence.

Date: 121 Z 122

City and state: PH|LADELPH|A. PA - MAR|LYN HEFFLEY, U.S.M.J. _`
Printea' name and fier

     

jJudge ’s signj

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 2 of 8

A_TLA_.C_HMLT_A

Count One - Attempted Manufacture of Child Pornograghy, 18 U.S.C. § 2251(a[ and (e)

On or about December 5, 2018, in the Eastern District of Pennsylvania and elsewhere, the
defendant, MICHAEL SCHAMACH, a/k/a “Mikhail,” employed, used, persuaded, induced,
enticed, and coerced a person whom SCHAMACH believed Was the mother of a minor child,
and attempted to do so, and aided and abetted, to engage in sexually explicit conduct for the
purpose of producing a visual depiction of that conduct, and the visual depiction Was produced or
transmitted using materials that have been mailed, shipped, or transported in or affecting
interstate or foreign commerce by any means, including by computer. In violation of Title 18,
United States Code, Sections 2251(a), (e).

Count Two - Enticement of a Minor to Engge in Illicit Sexual Conduct. 18 U.S.C.
§ 2422(b)

Between on or about December 4, 2018, through on or about December 7, 2018, in the
Eastern District of Pennsylvania and elsewhere, the defendant, MICHAEL SCHAMACH, a/l</a
“Mikhail,” used a facility and means of interstate and foreign commerce, that is, messaging
services that utilize cell phone data and services, and aided and abetted another, to persuade,
induce, entice and coerce a person SCHAMACH believed Was the mother of a minor child who
had not attained the age of 18 years, to engage the minor child in sexual activity for Which any
person could be charged with a criminal offense, that is, the manufacturing of child pomography,
in violation of Title 18, United States Code, Section 2251(a). In violation of Title 18, United
States Code, Sections 2422(b) and 2.

 

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 3 of 8

AFFIDAVIT

I, Daniel J. Johns, being first duly sworn, hereby depose and state as follows:
I. BACKGROUND

l. I am employed as a Special Agent of the Federal Bureau of Investigation (FBI) in
Philadelphia, Pennsylvania. l am thus a “federal law enforcement officer,” as defined by the
Federal Rules of Criminal Procedure. I have been employed as a Special Agent since March
2007. lam presently assigned to the Philadelphia Division’s Crimes Against Children squad,
which investigates sex trafficking of children and prostitution investigations, child pornography,
and kidnappings, among other violations of federal law. l have gained experience through
training at the FBI Academy, various conferences involving crimes against children, and
everyday work related to conducting these types of investigations

2. I make this affidavit in support of an arrest warrant for MICHAEL CARLYL
SCHAMACH, AKA MIKHAIL, date of birth 05/03/1986, for the Enticement of a Minor to
Engage in Sexual Activity, in violation of Title 18 United States Code 2422(b), and Attempted
Manufacture of Child Pornography, in violation of Title 18, United States Code, 2251(a), and
(e).

3. The statements contained in this affidavit are based upon my investigation,
information provided by other FBI agents and Law Enforcement officers, and on my experience
and training as a Special Agent of the FBI.

4. Because this affidavit is being submitted for the limited purpose of securing an
arrest warrant, I have not included each and every fact known to me concerning this
investigation I have set forth only the facts that I believe are necessary to establish probable
cause to arrest MICHAEL CARLYL SCHAMACH, AKA MIKHAIL, for the crimes of

Enticement of a Minor to Engage in Sexual Activity, in violation of Title 18 United States Code

 

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 4 of 8

2422(b), and Attempted Manufacture of Child Pornography, in violation of Title 18, United
States Code, 2251(a), and (e).
II. APPLICABLE STATUTES

5 . Title 18, United States Code, Section 2422(b) prohibits a person from using the
mail or any facility or means of interstate or foreign commerce, or within the special maritime
and territorial jurisdiction of the United States to knowingly persuade, induce, entice, or coerce
any individual who has not attained the age of 18 years, to engage in prostitution or any sexual
activity for which any person can be charged with a criminal offense, or attempts to do so.

6. Title 18, United States Code, Section 2246(2) defines a sexual act as:

a. Contact between the penis and the vulva or the penis and the anus; contact
involving the penis occurs upon penetration, however slight;

b. Contact between the mouth and the penis, the mouth and vulva, or the
mouth and the anus;

c. The penetration, however slight, of the anal or genital opening of another
by a hand or finger or by any obj ect, with an intent to abuse, humiliate,
harass, degrade, or arouse or gratify the sexual desire of any person; or

d. The intentional touching, not through the clothing, of the genitalia or
another person who has not attained the age of 16 years with an intent to
,abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of
any person.

7. Title 18 United States Code, Sections 2251(a) and (e) prohibit a person from

employing, using, persuading, inducing, enticing, or coercing any minor to engage in any

 

sexually explicit conduct, and any attempts to do so, for the purpose of producing any visual

depiction of such conduct or for the purpose of transmitting a live depiction of such conduct, if

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 5 of 8

such person knows or has reason to know the visual depiction will be transported or transmitted
using any means or facility of interstate or foreign commerce or in or affecting interstate or
foreign commerce, if the visual depiction was produced or transmitted using materials that have
been mailed, shipped, or transported in or affecting interstate or foreign commerce by any
means, including by computer.
III. PROBABLE CAUSE

8. On or about December 4, 2018, Bensalem Township Police “BTP” Detectives
conducted a prostitution “sting” operation. During the operation, an adult offered sex in
exchange for money. This adult is known to Law Enforcement and will be identified as CIl.
The investigators interviewed CIl , who told them that an adult male had previously solicited sex
from him/her in exchange for cash. CIl identified the adult male as MIKHAIL, and told
investigators that MIKHAIL used cellular phone number 732-484-5649. Cll told the
investigators that MIKHAIL asked Cll to identify a minor child that MIKHAIL could engage in
sexual intercourse with. MIKHAIL said that he would pay CIl a finder’s fee of $200 or more,
depending on the age of the child. MIKHAIL said that he would negotiate a greater fee with CIl
if the child was under 14 years old. MIKHAIL also sent CIl , via Multi Media Message (MMS),

a “selfie” image that depicted MIKHAIL’s own face. Cll showed the image to BTP Detectives

 

and said that the man in the picture was MIKHAIL.

9. On or about December 4, 2018, BTP Detectives searched phone number 732-484-
5649, the number identified as belonging to MIKHAIL, in the records database “TLO.” They
located a name and a Pennsylvania (PA) Driver’s License number for an individual associated
with the phone number. Bensalem Township Police then conducted a search for the PA Driver’s
License number, which yielded a photo of an individual named MICHAEL SCHAMACH, CIl

positively identified the photo of SCHAMACH as the person CIl met and knew as MIKHAIL.

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 6 of 8

The lnvestigators noted that SCHAMACH’s Driver’s License photo appeared to be a match with
the individual in the “selfie” photo sent during the aforementioned text conversations

10. On or about December 5, 2018, an FBI Online Covert Employee (OCE) began
communicating with MIKHAIL. The OCE posed as a mother who was willing and able to
provide MIKHAIL with her 11-year old daughter for MIKHAIL’s sexual use. At MIKHAIL’s
request the OCE sent an image that appeared to depict the bare chest of an ll-year old female
holding up three fingers between her nipples (MIKHAIL previously requested photos of the
child holding her hand with her fingers extended in a specific pattern). The OCE then sent
another image that appeared to depict the same bare chested ll-year old with a hand drawn sign
inscribed with the date (12/5/2018), “Mikhail,” and “732-484-5649,” in an effort to prove that
she was a real child and not an image taken from the lnternet. MIKHAIL requested biographical
information about the 1 1-year old, which was provided by the OCE. MIKHAIL also sent the
OCE a “selfie” photograph that included his face and his exposed penis, The selfie clearly
depicted SCHAMACH, Ultimately MIKHAIL agreed to pay the OCE $650, for which
MIKHAIL negotiated that he would have sexual intercourse with the purported ll-year old child
twice within a one-hour period. MIKHAIL also negotiated that he would be permitted not to
wear a condom, and that he would ejaculate inside of her. .

11. On that same date, MIKHAIL requested a “full nude with face pic” of the child.
The OCE informed MIKHAIL that he would have to pay for that image. MIKHAIL responded
that he would pay $30 via CashApp f_or a “full frontal with face and a doggie style pic shot from
the side.” The OCE told MIKHAIL they did not want to send pictures. MIKHAIL responded
that he has fantasized since he was 15 years old about being with a “teeny tiny girl like your
daughter,” and that he wanted to see “all of her.” MIKHAIL also told the OCE that wanted a

picture of the 11-year old’s “downstairs,” which was a reference to the child’s genitalia.

 

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 7 of 8

12. The OCE informed MIKHAIL that they could not use CashApp for the picture
transaction because the OCE did not have a bank card to link to it. The OCE and MIKHAIL
agreed to instead use PayPal to finalize the transaction. MIKHAIL sent the OCE a $30 payment
which was not able to be received because the OCE had inadvertently transposed two numbers in
the PayPal email account. The OCE then provided the correct PayPal email address and
MIKHAIL transferred $30 to that account.

13. On December 6, 2018, the OCE sent MIKHAIL an image that appeared to depict
a naked ll-year old girl from a profile view. The image did not depict the child’s vagina.
MIKHAIL then requested a “standing frontal then, with face covered.” The OCE refused to send
that image. ARer more discussion, MIKHAIL agreed that he, the OCE, and the child would
meet Friday (December 7, 2018) at l:00 pm. MIKHAIL indicated his understanding of their
deal as “650, 1 hr 2 pops, finishing side,” that is, for the negotiated price of $650 he would spend
one hour having intercourse with the child, twice, and would ejaculate inside of her. MIKHAIL
also requested that the child be in “pigtails and. . .call me daddy.” MIKHAIL also advised that he
would bring the child chocolates. The OCE agreed to MIKHAIL’s terms. MIKHAIL later
changed the meet time to earlier in the day on December 7, 2018,

14. On December 7, 2018, MIKHAIL arrived at the pre-arranged location within the
Eastem District of Pennsylvania, whereupon he was arrested A search incident to his arrest
revealed him to be carrying on his person $650 in cash, personal lubricant, and chocolates.

IV. CONCLUSION l

15. Based on the facts set forth above, I have probable cause to believe that violations
of 18 U.S.C. § 2422(b) [Enticement of a Minor to Engage in Sexual Activity] and Title 18,
U.S.C. § 2251(a)(e) [Attempted Manufacture of Child Pornography], have been committed by

MICHAEL CARLYL SCHAMACH, AKA MIKHAIL. I therefore respectfully request the

Case 2:18-mj-01968 Document 1 Filed 12/07/18 Page 8 of 8

issuance of an arrest warrant.

a///

Di>;NIEf/j‘./JOHNS

Special Agent, Federal Bureau of
Investigation

Subscribed and sworn to me this 7th
day of December 2018.

BY THE COURT:

 

HONORABLE MARIL
United States Magistrate Judge

